Citation Nr: 1341300	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to an evaluation in excess of 50 percent for sleep apnea with periodic limb movement (PLM).

3.  Entitlement to a compensable evaluation for a right shoulder disability.

4.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability.

5.  Entitlement to a compensable evaluation for a cervical spine disability.

6.  Entitlement to a compensable evaluation for degenerative changes of the right and left 1st metatarsophalangeal joints.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1986 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to an increased evaluation for sleep apnea with PLM is addressed in this decision and all other issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is manifested by sleep disturbances and use of a continuous airway pressure (CPAP) machine.

2.  The Veteran also has periodic limb movement which requires the continuous use of prescribed medication.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6847(2013).

2.  The criteria for a separate evaluation for PLM have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and private treatment records have been obtained and associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in October 2010 to determine the severity of his sleep apnea.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's sleep apnea has been evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under this Diagnostic Code, a 50 percent evaluation is warranted where the Veteran requires use of a breathing assistance device such as a CPAP machine.  A 100 percent evaluation is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.

At a November 2009 VA examination the Veteran reported his symptoms began 15 years earlier.  His wife reported he would gasp for air while sleeping and appear to stop breathing.  He was diagnosed with sleep apnea in September 2009 and fitted with a CPAP.  

In November 2009 private treatment record the Veteran had significant arousals from slow wave sleep and excessive periodic limb movements.  He was still excessively tired during the day, despite using a CPAP.  He was prescribed medication to use for his PLM and sleep apnea.

The Veteran was also afforded a VA examination in October 2010.  He reported continuing to use his CPAP and taking medication for his PLM.  The examiner noted the previous private sleep study and diagnosed the Veteran with restless leg syndrome.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that warrants the assignment of a 50 percent rating.  See 38 C.F.R. § 4.7.

The Board finds that the Veteran is not entitled to a 100 percent evaluation for his sleep apnea.  There is no evidence he has required a tracheostomy or that he has chronic respiratory failure with carbon dioxide retention or cor pulmonale.   
The Board has considered other potentially applicable Diagnostic Codes to evaluate the Veteran's sleep apnea with PLM.  The Board finds that the Veteran's PLM should be assigned an evaluation separate from his sleep apnea as he has separate symptoms for this condition, described as excessive by his private sleep treatment provider, and requires continuous medication.  See e.g., November 2009 private treatment record.

In addition to the medical evidence, the Board has considered the statements of the Veteran in support of his claim.  The Veteran, as a layman, is competent to report on that as to which he has personal knowledge, such as tiredness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since the allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his sleep apnea in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints and objective findings in determining the overall severity of his sleep apnea.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

As such, the Board finds that entitlement to an increased evaluation for the Veteran's sleep apnea has not been established.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

A separate evaluation is warranted for the Veteran's PLM.  In granting service connection, the Board states no opinion as to the severity of the Veteran's PLM for the purpose of establishing a service-connected rating.  The determination will be made by the RO on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms 'compensation,' 'rating,' and 'service connection' as although related, each having a distinct meaning as specified by Congress).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his sleep apnea are considered under the appropriate diagnostic code.  His primary symptoms are trouble sleeping, use of a CPAP, and daytime hypersomnolence.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected sleep apnea is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an evaluation in excess of 50 percent for sleep apnea is denied.

Entitlement to a separate evaluation for PLM is granted.


REMAND

In an October 2012 rating decision the RO denied entitlement to service connection for a bilateral foot disorder, as well as claims of entitlement to increased evaluations for a right shoulder disability, lumbar spine disability, cervical spine disability, and degenerative changes of the right and left 1st metatarsophalangeal joints.  The Veteran submitted a timely notice of disagreement in April 2013.  The RO has not issued a statement of the case on these claims.  




Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the claims of entitlement to service connection for a bilateral foot disorder and claims of entitlement to increased evaluations for a right shoulder disability, lumbar spine disability, cervical spine disability, and degenerative changes of the right and left 1st metatarsophalangeal joints.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


